Citation Nr: 1013509	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  07-20 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.

2.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity.

3.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.

4.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.

5.  Entitlement to an increased disability rating for 
lumbosacral degenerative disc disease, currently rated as 20 
percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 
1998.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision by a Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA).  In that decision, the RO denied service connection for 
peripheral neuropathy of the left upper extremity, right 
upper extremity, left lower extremity, and right lower 
extremity.  The RO increased from 10 percent to 20 percent 
the disability rating for service-connected degenerative disc 
disease at L5-S1.  

In December 2009, the Veteran had a Travel Board hearing at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for peripheral 
neuropathy in his left upper extremity, right upper 
extremity, left lower extremity, and right lower extremity.  
The assembled medical records provide conflicting information 
as to whether the Veteran has peripheral neuropathy in each 
of those extremities.  In November 2003, a private physician 
performed electrodiagnostic studies, and found peripheral 
polyneuropathy of the bilateral upper and lower extremities.  
In a VA peripheral nerves examination in November 2004, the 
examiner stated that there was EMG evidence of peripheral 
neuropathy, but indicated that the November 2004 examination 
did not show evidence of neuropathy of the right upper 
extremity or of true neuropathy of the feet.  In an April 
2009 VA spine examination, the examiner did not find any 
clinical evidence of neuropathy of the lower extremities, and 
stated his belief that the prior EMG results were 
inconclusive with respect to peripheral neuropathy in the 
lower extremities.

The Veteran, in his June 2007 substantive appeal, contended 
that his peripheral neuropathy was caused by exposure during 
service to chemicals, including the cleaning solvent methyl 
ethyl ketone (MEK), in his duties as a jet engine mechanic.  
The evidence of record notes the Veteran also worked as an 
aircraft mechanic following service as well.

As it is unclear whether the Veteran, in fact, suffers from 
peripheral neuropathy of the upper or lower extremities, the 
Board will remand the peripheral neuropathy claims for a new 
VA medical examination by a neurologist, with claims file 
review and objective testing, to obtain clarification as to 
whether the Veteran has peripheral neuropathy in any of the 
extremities, and opinions regarding whether any neuropathy 
found is related to service or service connected spinal 
conditions. 

The Veteran is also seeking a disability rating higher than 
20 percent for his lumbosacral degenerative disc disease.  
The VA rating schedule provides for evaluating Intervertebral 
Disc Syndrome either under the General Rating Formula for 
Diseases of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  Under the 
General Rating Formula for Diseases of the Spine, a rating 
higher than 20 percent for a thoracolumbar spine disorder is 
not warranted unless there is ankylosis of the entire 
thoracolumbar spine.  Under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, the rating is based on the total duration of 
incapacitating episodes during the past twelve months.

The Veteran's claims file contains conflicting information 
regarding incapacitating episodes of intervertebral disc 
syndrome.  The report of an April 2009 VA examination of the 
spine indicates that the Veteran did not report any 
incapacitating episodes during the preceding twelve months.  
In the December 2009 Travel Board hearing, the Veteran 
reported having had incapacitating episodes with a total 
duration of up to six or seven weeks over the preceding 
twelve months.  He indicated that a medical professional had 
prescribed or ordered bed rest.  He stated that clinicians at 
the VA Medical Center (VAMC) in Atlanta, Georgia, had 
prescribed medication for his back pain.  The claims file 
does not contain records of VA treatment of the Veteran 
during the period relevant to his increased rating claim.  
The Veteran should also be given an opportunity to advise VA 
of any treatment he has received from private medical 
professionals who have prescribed bed rest for his 
lumbosacral disc disease.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of all outpatient and 
inpatient treatment of the Veteran at the 
Atlanta, Georgia, VAMC dating from July 
2004 through the present and associate 
them with the claims file.

2.  Ask the Veteran to provide the names 
and addresses of all medical care providers 
who treated him for his lumbar spine 
disorder and/or peripheral neuropathy since 
October 2004.  After securing the necessary 
release, the RO/AMC should request any 
records which are not duplicates of those 
contained in the claims file.

3.  Schedule the Veteran for a VA 
neurology examination by a neurologist to 
address the claim of peripheral neuropathy 
in the left upper extremity, right upper 
extremity, left lower extremity, and right 
lower extremity.  The claims file must be 
provided to and be reviewed by the 
examiner in conjunction with the 
examination.  Any necessary testing, 
including EMG studies if possible, should 
be performed.  If objective testing is not 
deemed warranted, the examiner should 
provide an explanation for the failure to 
conduct such.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should indicate, for each upper and lower 
extremity, whether the Veteran has 
peripheral neuropathy in that extremity.  
For each extremity in which peripheral 
neuropathy is present, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the peripheral 
neuropathy in each affected extremity: A) 
arose during service; B) is due to 
service-connected cervical strain or 
lumbosacral disc disease; or C) is 
attributable to exposure to chemical 
solvents during service (as apposed to 
post service exposure), including methyl 
ethyl ketone (MEK).  A rationale for any 
opinion expressed should be provided.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


